EXHIBIT 10.4.3






VISTEON CORPORATION 2010 INCENTIVE PLAN, AS AMENDED
RESTRICTED STOCK UNIT GRANT AGREEMENT
Visteon Corporation, a Delaware corporation (the “Company”), subject to the
terms of the Visteon Corporation 2010 Incentive Plan, as amended (the “Amended
Plan”) and this restricted stock unit agreement (this “Agreement”), hereby
grants to Participant Name, Global ID Employee ID, (the “Participant”),
restricted stock units (“Restricted Stock Units”) as further described herein.
For purposes of this Agreement, “Employer” means the entity (the Company or a
Subsidiary) that employs the Participant. All capitalized words not defined in
this Agreement have the meanings assigned to them in the Amended Plan.
1.    Grant of Restricted Stock Units.
The Company hereby grants to the Participant Number of Awards Granted Restricted
Stock Units, effective as of Grant Date (the “Grant Date”) under the Amended
Plan, and subject to the restrictions set forth in this Agreement. In the event
of certain corporate transactions, the number of Restricted Stock Units covered
by this Agreement may be adjusted by the Committee as further described in
Section 13 of the Amended Plan. Electronic acceptance of this Agreement through
the third party designee must be made within 90 days of the Grant Date (by
Accept By Date); otherwise the award in its entirety will be forfeited.
2.    Vesting of Restricted Stock Units.
(a)    Unless terminated earlier pursuant to Paragraphs 3 and/or 4, during the
Participant’s continuous employment with the Employer, the Restricted Stock
Units will vest in accordance with the following vesting schedule:
(i)One-third will vest on the first anniversary of the Grant Date;
(ii)One-third will vest on the second anniversary of the Grant Date; and
(iii)One-third will vest on the third anniversary of the Grant Date.
(b)    If a Change in Control (as defined in the Amended Plan) occurs before all
of the
Restricted Stock Units granted under this Agreement have vested, the following
rules will apply, in addition to the vesting provided for in Paragraph 2(a):
(i)If the Restricted Stock Units are not assumed, converted or replaced by the
acquirer or other continuing entity, the outstanding Restricted Stock Units that
have not previously vested will become fully vested immediately before the
Change in Control.
(ii)If (A) the Restricted Stock Units are assumed, converted or replaced by the
acquirer or other continuing entity and (B) the Participant’s employment is
terminated within 24 months following the Change in Control by the Employer
without Cause (other than by reason of death or disability) or as otherwise set
forth in any change in control agreement, the outstanding


Rev 3/2019



--------------------------------------------------------------------------------

EXHIBIT 10.4.3






Restricted Stock Units that have not previously vested will become fully vested
immediately upon the termination of the Participant’s employment.
3.    Termination of Employment.
(a)    Except as set forth in Paragraph 2(b) or in the remaining provisions of
this
Paragraph 3, if the Participant’s employment with the Employer is terminated for
any reason, the Participant will forfeit any and all rights to Restricted Stock
Units that have not vested on the termination date, and such Restricted Stock
Units will be cancelled. A transfer or assignment of employment to a company
that is owned at least 50% directly or indirectly by the Company shall not be
deemed a termination of employment solely for purposes of Restricted Stock Units
covered by this Agreement.
(b)Notwithstanding the provisions of Paragraph 3(a), if the Participant is
placed on an approved leave of absence, with or without pay, the Restricted
Stock Units will vest in accordance with the provisions of Paragraph 2 as if the
Participant was actively employed.
(c)Notwithstanding the provisions of Paragraph 3(a), if the Participant’s
employment with the Employer is terminated by reason of disability (for U.S.
employees, as defined in the Company’s long-term disability plan and for
employees outside of the U.S. as determined by the Employer’s long-term
disability policy or by the Committee or its delegate, in its sole discretion),
death, “retirement” (as defined below) or involuntary termination by the
Employer without “Cause” (as defined below), and either (x) the Participant had
remained in the employ of the Employer for at least 180 days following the Grant
Date, or (y) a Change in Control has occurred before the termination of
employment, the Restricted Stock Units that have not previously vested and that
do not fully vest upon that termination pursuant to Paragraph 2(b)(ii) will vest
on a pro rata basis so that, taking into account the Restricted Stock Units, if
any, that have previously vested pursuant to Paragraph 2(a)(i) or pursuant to
Paragraphs 2(a)(i) and 2(a)(ii), the percentage of all Restricted Stock Units
granted under this Agreement that is vested is equal to 100% multiplied by a
fraction, the numerator of which is the number of days from the date of grant to
the date of the termination of the Participant’s employment, inclusive, and the
denominator of which is the number of days from the Grant Date to the third
anniversary).
(d)For purposes of this Agreement, “retirement” shall mean the Participant’s
voluntary termination of employment either (1) after attaining age 55 and
completion of 10 years of service, or (2) after completion of at least 30 years
of service, regardless of age.
(e)For purposes of this Agreement, the term “Cause” shall mean (i) the willful
and
continued failure by the Participant to substantially perform the Participant’s
duties with the Employer (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by (A) if the
Participant is an executive officer of the Company, the Board of Directors of
the Company, or (B) if the Participant is not an executive officer of the
Company, the head of the Company’s global human resources department, which
demand specifically identifies the manner in which the Employer believes that
the Participant has not substantially performed the Participant’s duties, or
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company or a Subsidiary, monetarily or
otherwise.
(b)    For purposes of the Restricted Stock Units, the Participant’s employment
is considered terminated as of the earlier of (a) the date the Participant’s
employment with the Employer is terminated;





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






(b) subject to Paragraph 3(b), the date on which the Participant ceases to
provide active service to the Employer; or (c) the date on which the Participant
receives a notice of termination of employment (in all cases, regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or rendering services or the terms of the Participant’s employment or service
contract, if any). The Participant’s rights to participate in the Amended Plan
will not be extended by any notice period (e.g., service would not include any
contractual notice or any period of “garden leave” or period of pay in lieu of
such notice required under any employment law in the country where the
Participant works or resides (including, but not limited to, statutory law,
regulatory law and/or common law)). The Committee or its delegate shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the Restricted Stock Units.
4.    Restricted Stock Unit Account and Settlement of Vested Units.


(a)    The Company will credit the Restricted Stock Units to an account in the
name of the Participant. The Participant’s vested Restricted Stock Units will be
settled upon the earliest to occur of (i) the vesting date applicable to such
Restricted Stock Unit as set forth in Paragraph 2(a) above (disregarding any
acceleration of the vesting date under Paragraph 2(b) or Paragraph 3 above),
(ii) in the case of accelerated vesting under Paragraph 3(c) due to the death of
the Participant, as soon as practicable (and in any event within 60 days)
following the Participant’s date of death, or (iii) in any other case in which
the Participant terminates employment and is entitled to accelerated vesting,
within ten days thereafter, except to the extent that Code
Section 409A(a)(2)(B)(i) requires that payment be postponed for six months and
one day, or the Participant’s earlier death occurring, after the date of the
Participant’s “separation from service” (such applicable date, the “Settlement
Date”). Notwithstanding the foregoing, the Company may, in its sole discretion
and to the extent permitted under Treasury Regulation § 1.409A3(j)(4)(ix)(B),
terminate this Agreement and pay all outstanding Restricted Stock Units to the
Participant, on a fully vested and immediately payable basis, on a Settlement
Date within 30 days before, upon or within twelve months after Change in Control
that constitutes a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code.
(b)Settlement will be made through the delivery of one share of Stock for each
vested Restricted Stock Unit, less applicable withholding and brokerage fees
associated with the sale of any shares of Stock to pay applicable withholding.
Any shares of Stock will be issued in book-entry form, registered in the
Participant’s name or in the name of the Participant’s legal representatives,
beneficiaries or heirs, as the case may be. The Company will not deliver any
fractional share of Stock and the Committee shall determine, in its discretion,
whether cash equal to the Fair Market Value of such fractional share shall be
given in lieu of fractional shares or whether some other more administratively
feasible mechanism will be utilized. Notwithstanding the foregoing, the
Committee may direct that in lieu of settlement through delivery of shares of
Stock, the Participant’s vested Restricted Stock Units will be settled by a
single lump sum cash payment equal to the number of vested Restricted Stock
Units to be settled multiplied by the Fair Market Value on the Settlement Date
of a share of Stock, less applicable withholding taxes. All Restricted Stock
Units that have become vested and are settled will be cancelled.
(c)The Company may retain the services of a third-party administrator to perform
administrative services in connection with the Amended Plan. To the extent the
Company has retained such an administrator, any reference to the Company will be
deemed to refer to any such third-party





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






administrator retained by the Company, and the Company may require the
Participant to exercise the Participant’s rights under this Agreement only
through such third-party administrator.
5.    Dividend Equivalents.
On each record date during the Grant Date through the Settlement Date, the
Participant shall receive, with respect to each Restricted Stock Unit, an
additional number of Restricted Stock Units equal to the number that such
Participant would have received if the Participant had been the holder of record
of one share of Stock and had reinvested any cash dividend paid on such share of
Stock into Restricted Stock Units (at the Fair Market Value of a share of Stock
on the later of (i) the date the dividend is paid and (ii) the ex-dividend date)
subject to the same terms and conditions as the Restricted Stock Units granted
herein.
6.    Responsibility for Taxes; Withholding.


(a)    Regardless of any action the Company or the Employer takes with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s sole responsibility. Furthermore, the Company
and the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including the grant of the Restricted Stock Units, the
vesting of the Restricted Stock Units, the subsequent sale of any shares of
Stock acquired pursuant to this Agreement and the receipt of any dividend
equivalents or dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items. Further, if the Participant
becomes subject to taxation in more than one country between the date the
Restricted Stock Units are granted and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one country.
(b)    The Company and/or the Employer may satisfy its obligation to withhold
Tax-Related Items associated with the Restricted Stock Units in any manner
determined by the Committee, including by withholding a portion of the
Participant’s cash compensation or by withholding a number of Restricted Stock
Units or shares of Stock having a Fair Market Value, as determined by the
Committee, equal to the amount required to be withheld. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Stock, the
Participant shall be deemed to have been issued the full number of shares of
Stock subject to the Restricted Stock Units, notwithstanding that a number of
the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Restricted Stock Units.
The Committee shall determine, in its discretion, whether cash shall be given in
lieu of any fractional Restricted Stock Unit remaining after the withholding
requirements are satisfied equal to the Fair Market Value of such fractional
share or whether some other more administratively feasible mechanism will be
utilized. The Company may also require the Participant to deliver a check in the
amount of any tax withholding obligation, or to otherwise indemnify the Company,
as a condition to the issuance of any shares of Stock hereunder.
(c)    Dividend equivalents paid on Restricted Stock Units are subject to
applicable withholding of Tax-Related Items as described in Paragraph 6(b).





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






(d)    In the event the withholding requirements are not satisfied, no shares of
Stock will be issued to the Participant (or the Participant’s personal
representative or beneficiary, as the case may be) upon vesting of the
Restricted Stock Units unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Participant with respect to the payment
of any Tax-Related Items.
(e)    Code Section 409A. This Restricted Stock Unit is intended to be excepted
from coverage under, or compliant with, the provisions of Section 409A of the
Code, and the regulations and other guidance promulgated thereunder (“409A”).
Notwithstanding the foregoing or any other provisions of this Agreement or the
Amended Plan to the contrary, if the Restricted Stock Unit is subject to the
provisions of 409A (and not exempted therefrom), the provisions of this
Agreement and the Amended Plan shall be administered, interpreted and construed
in a manner necessary to comply with 409A (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). If any payment
or benefits hereunder may be deemed to constitute nonconforming deferred
compensation subject to taxation under the provisions of 409A, the Participant
agrees that the Company may, without the consent of the Participant, modify this
Agreement to the extent and in the manner the Company deems necessary or
advisable in order either to preclude any such payment or benefit from being
deemed “deferred compensation” within the meaning of 409A or to provide such
payments or benefits in a manner that complies with the provisions of 409A such
that they will not be subject to the imposition of taxes and/or interest
thereunder. If, at the time of the Participant’s separation from service (within
the meaning of 409A), (i) the Participant shall be a specified employee (within
the meaning of 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of 409A) the settlement of which is required to be delayed
pursuant to the six-month delay rule set forth in 409A in order to avoid taxes
or penalties under 409A, then the Company shall not settle such amount on the
otherwise scheduled settlement date, but shall instead settle it, without
interest, on the first business day of the month after such six-month period.
Notwithstanding the foregoing, the Company makes no representation and/or
warranties with respect to compliance with 409A, and the Participants recognizes
and acknowledges that 409A could potentially impose upon the Participant certain
taxes and/or interest charges for which the Participant is and shall remain
solely responsible.
7.     Conditions on Award.
(a)    Notwithstanding anything herein to the contrary, the Committee may cancel
an award of Restricted Stock Units, and may refuse to settle vested Restricted
Stock Units, if before a Change in Control and during the period from the date
of the Participant's termination of employment from the Employer to the date of
settlement, the Committee determines that the Participant has either (i) refused
to be available, upon request, at reasonable times and upon a reasonable basis,
to consult with, supply information to and otherwise cooperate with the Company
or its Subsidiaries with respect to any matter that was handled by the
Participant or under the Participant's supervision while the Participant was in
the employ of the Employer or (ii) engaged in any activity in violation of any
non-competition and/or non-solicitation covenants.
(b)    Notwithstanding anything herein to the contrary, any Restricted Stock
Unit granted hereunder will be subject to mandatory repayment by the Participant
to the Company to the extent the Participant is, or in the future becomes,
subject to (i) any Company claw-back or recoupment policy that is adopted to
comply with the requirements of any applicable laws, rules or regulations, or
otherwise, or





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






(ii) any applicable laws which impose mandatory recoupment, under circumstances
set forth in such applicable laws, including as required by the Sarbanes-Oxley
Act of 2002, Dodd-Frank Wall Street Reform and Consumer Protection Act, or other
applicable law, regulation or stock exchange listing requirement, as may be in
effect from time to time, and which may operate to create additional rights for
the Company with respect to the Restricted Stock Unit and recovery of amounts
relating thereto. By accepting this Restricted Stock Unit, the Participant
agrees and acknowledges that the Participant is obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
this Restricted Stock Unit or amounts paid under this Restricted Stock Unit
subject to claw-back pursuant to such law, government regulation, stock exchange
listing requirement or Company policy. Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup this Restricted Stock Unit or
amounts paid hereunder from the Participant’s accounts, or pending or future
compensation awards that may be made to the Participant.
8.    Non-transferability.
The Participant has no right to sell, assign, transfer, pledge, or otherwise
alienate the Restricted Stock Units, and any attempted sale, assignment,
transfer, pledge or other conveyance will be null and void.
9.Securities Law Restrictions.
(a)    If the Participant is resident outside of the United States, the grant of
Restricted Stock Units is not intended to be a public offering of securities in
the Participant’s country. The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and this grant of Restricted Stock
Units is not subject to the supervision of the local securities authorities.
(b)    Notwithstanding anything herein to the contrary, the Committee, in its
sole and
absolute discretion, may delay transferring shares of Stock to the Participant
or the Participant’s beneficiary in settlement of vested Restricted Stock Units
or may impose restrictions or conditions on the Participant’s (or any
beneficiary’s) ability to directly or indirectly sell, hypothecate, pledge,
loan, or otherwise encumber, transfer or dispose of the shares of Stock, if the
Committee determines that such action is necessary or desirable for compliance
with any applicable state, federal or non-U.S. law, the requirements of any
stock exchange on which the shares of Stock is then traded, or is requested by
the Company or the underwriters managing any underwritten offering of the
Company’s securities pursuant to an effective registration statement filed under
the Securities Act of 1933.
10.Limited Interest.
(a)The grant of the Restricted Stock Units will not be construed as giving the
Participant any interest other than as provided in this Agreement. The
Participant will have no voting rights or any other rights as a shareholder as a
result of the grant or vesting of the Restricted Stock Units unless and until
shares of Stock are issued in settlement of vested Restricted Stock Units.
(a)    The grant of the Restricted Stock Units will not affect in any way the
right or power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






combination of the Company, or any issuance or modification of any term,
condition, or covenant of any bond, debenture, debt, preferred stock or other
instrument ahead of or affecting the stock or the rights of the holders thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business or any other Company act or proceeding,
whether of a similar character or otherwise.
11.Nature of Grant.
In accepting the Restricted Stock Units, the Participant acknowledges and agrees
that:
(a)    the Amended Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;


(b)    the grant of Restricted Stock Units is a one-time benefit and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, benefits in lieu of Restricted Stock Units, or other benefits in
the future, even if Restricted Stock Units have been granted repeatedly in the
past;


(c)    all decisions with respect to future grants of Restricted Stock Units, if
any, and their terms and conditions, will be made by the Company, in its sole
discretion;


(d)    nothing contained in this Agreement is intended to create or enlarge any
other contractual obligation between the Company or any of its Subsidiaries and
the Participant;


(e)    the Participant is voluntarily participating in the Amended Plan;


(f)    the grant of the Restricted Stock Units will not confer on the
Participant any right to continue as an employee or continue in service of the
Employer, nor interfere in any way with the right of the Employer to terminate
the Participant's employment at any time;


(g)    the grant of Restricted Stock Units will not be interpreted to form an
employment or service contract or relationship with the Company or any of its
Subsidiaries;


(h)    the Restricted Stock Units are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and are outside the scope of the Participant’s employment contract,
if any;


(i)    the Restricted Stock Units are not intended to replace any pension rights
or compensation;


(j)    the Restricted Stock Units are not part of the Participant’s normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance resignation, termination, redundancy, dismissal,
end-of-services payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits, or similar payments and in no event should they
be considered as compensation for, or relating in any way to past services for
the Company or any of its Subsidiaries or Affiliates;







--------------------------------------------------------------------------------

EXHIBIT 10.4.3






(k)    the future value of the shares of Stock underlying the Restricted Stock
Units is unknown and cannot be predicted with certainty;


(l)    in consideration of the Restricted Stock Unit, no claim or entitlement to
compensation or damages shall arise from the Restricted Stock Unit resulting
from termination of the Participant’s employment (for any reason whatsoever) and
the Participant irrevocably releases the Company and its Subsidiaries or
Affiliates from any such claim that may arise; if such claim is found by a court
of competent jurisdiction to have arisen, then by signing or electronically
accepting this Agreement, the Participant shall be deemed to have waived the
Participant’s entitlement to pursue such claim;


(m)    unless otherwise provided in the Amended Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Stock;


(n)    unless otherwise agreed with the Company, the Restricted Stock Units and
the shares of Stock subject to the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service the Participant may provide as a director of a Subsidiary; and


(o)    neither the Company nor any of its Subsidiaries or Affiliates shall be
liable for any change in the value of the Restricted Stock Units, the amount
realized upon settlement of the Restricted Stock Units or the amount realized
upon a subsequent sale of any shares of Stock acquired upon settlement of the
Restricted Stock Units, resulting from any fluctuation of the United States
Dollar/local currency foreign exchange rate.
12.Data Privacy.
The Company and the Employer hold and control certain personal information about
the Participant, including, but not limited to, the Participant’s name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number (e.g., resident registration number),
salary, nationality, tax jurisdiction, job title, any shares of Stock or
directorships held in the Company, details of all options, Restricted Stock
Units or any other entitlement to shares of Stock or units awarded, canceled,
purchased, vested, unvested or outstanding in the Participant's favor, for the
purpose of managing and administering the Amended Plan (“Data”).
The Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Amended Plan, and the Company and its
Subsidiaries may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Amended
Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Company will
protect the Data by insuring that any such recipients are certified under the
E.U.-U.S. Privacy Shield Framework or have entered into an agreement to hold or
process such Data in compliance with Privacy Shield Principles, the E.U. Model
Clauses or similar legislation of the country where the Participant resides, and
will receive, possess, use, retain and transfer the Data, in electronic or other
form, solely for the purposes of implementing, administering and managing the
Participant’s participation in the Amended Plan, including any requisite
transfer of such Data as may be





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






required for the administration of the Amended Plan and/or the subsequent
holding of shares of Stock on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any shares of Stock
acquired pursuant to the Amended Plan. The Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment
status with the Employer will not be affected. The only consequence of refusing
or withdrawing consent is that the Company would not be able to grant Restricted
Stock Units or other equity awards to the Participant or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Amended Plan. For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact the Participant’s local human resources representative.
The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of Data, (b) verify the content,
origin and accuracy of Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of Data, (d) oppose, for
legal reasons, the collection, processing or transfer of the Data that is not
necessary or required for the implementation, administration and/or operation of
the Amended Plan and the Participant’s participation in the Amended Plan, and
(e) withdraw the Participant’s consent to the collection, processing or transfer
of Data as provided hereunder (in which case the Restricted Stock Units will be
null and void). The Participant may seek to exercise these rights by contacting
the Participant’s local human resources representative.
Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form to the Company and/or the Employer
(or any other agreements or consents that may be required by the Company and/or
the Employer) that the Company and/or the Employer may deem necessary to obtain
from the Participant for the purpose of administering the Participant’s
participation in the Amended Plan in compliance with the data privacy laws in
the Participant’s country, either now or in the future. The Participant
understands and agrees that he or she will not be able to participate in the
Amended Plan if the Participant fails to provide any such consent or agreement
requested by the Company and/or the Employer.
13.Insider Trading/Market Abuse Laws.
By participating in the Amended Plan, the Participant agrees to comply with the
Company’s policy on insider trading (to the extent that it is applicable to the
Participant). The Participant further acknowledges that, depending on the
Participant’s or the broker’s country of residence or where the shares of Stock
are listed, the Participant may be subject to insider trading restrictions
and/or market abuse laws that may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of shares of Stock, rights to shares of Stock
(e.g., Restricted Stock Units) or rights linked to the value of shares of Stock,
during such times the Participant is considered to have “inside information”
regarding the Company as defined by the laws or regulations in the Participant’s
country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant places before he or she
possessed inside information. Furthermore, the Participant could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. The Participant understands that third parties
include





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






fellow employees. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable restrictions,
and that the Participant should therefore consult his or her personal advisor on
this matter.
14.Foreign Asset/Account Reporting and Exchange Control Requirements
The Participant acknowledges that the Participant’s country may have certain
foreign asset and/or foreign account reporting requirements and exchange
controls which may affect the Participant’s ability to acquire or hold shares of
Stock acquired under the Amended Plan or cash received from participating in the
Amended Plan (including from any dividends paid on shares of Stock or sales
proceeds from the sale of shares of Stock) in a brokerage or bank account
outside the Participant’s country. The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in the
Participant’s country. The Participant also may be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Amended Plan to the Participant’s country through a designated bank or
broker within a certain time after receipt. The Participant acknowledges that it
is the Participant’s responsibility to be compliant with such regulations, and
the Participant should consult his or her personal legal advisor for any
details.
15.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Participant’s
participation in the Amended Plan, on the Restricted Stock Units and on any
shares of Stock acquired under the Amended Plan, to the extent the Company or
any of its Subsidiaries determine it necessary or advisable to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Restricted Stock Units and the Amended Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. The Participant agrees to take any and
all actions, and consents to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in the Participant’s country. In
addition, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal obligations under local laws, rules
and regulations in the Participant’s country.
16.Addendum.
This grant of Restricted Stock Units shall be subject to any special terms and
conditions set forth in any Addendum to this Agreement for the Participant’s
country of residence or employment, if different. Moreover, if the Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s relocation). The Addendum constitutes part of this
Agreement.
17.Electronic Delivery of Award Agreement.
The Company, in its sole discretion, may decide to deliver any documents related
to current or future participation in the Amended Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Amended Plan through an online or





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






electronic system established and maintained by the Company or a third party
designated by the Company.
18.Language.
If the Participant has received this Agreement or any other document related to
the Amended Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Amended Plan, or the Participant’s acquisition or sale of the underlying
shares of Stock. The Participant should consult with his or her own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Amended Plan before taking any action related to the Amended Plan.

20.Confidentiality.
(a)    The Participant acknowledges and agrees that the Participant’s position
and employment by the Company has required, and will continue to require, that
the Participant have access to, and knowledge of, valuable and sensitive
information relating to the Company and its business including, but not limited
to, information relating to its products and product development; pricing;
engineering and design specifications; trade secrets; customers; suppliers;
employees; unique and/or proprietary software and source code; and marketing
plans (collectively, “Confidential Information”).


(b)The Participant acknowledges and agrees that the Participant will keep in
strict confidence, and will not, directly or indirectly, at any time during or
after the Participant’s employment with the Company, disclose, furnish,
disseminate, make available or use Confidential Information of the Company or
its customers or suppliers, without limitation as to when or how the Participant
may have acquired such information, other than in the proper performance of the
Participant’s duties to the Company, unless and until such Confidential
Information is or shall become general public knowledge through no fault of the
Participant.

(c)Nothing contained in this Agreement shall limit the Participant’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other U.S.
federal, state or local and/or non-U.S. governmental agency or commission
(“Government Agencies”). Furthermore, this Agreement does not limit the
Participant’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other Company confidential
information, without notice to the Company. This Agreement also does not limit
the Participant’s right to receive an award for information provided to any
Government Agencies. Pursuant to the Defend Trade Secrets Act of 2016, an
individual may not be held criminally or civilly liable under any U.S. federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a U.S. federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual: (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.

21.Non-Competition and Non-Solicitation.
(a)    For purposes of this Agreement, “Competition” by the Participant means
engaging in, or otherwise directly or indirectly being employed by or acting as
a consultant to, or being a director, officer, employee, principal, agent,
shareholder, member, owner or partner of, anywhere in the world that competes,
directly or indirectly, with the Company in the Business; provided, however, it
shall not be a violation of this Agreement for the Participant to become the
registered or beneficial owner of up to five percent (5%) of any class of share
of any entity in Competition with the Company that is publicly traded on a
recognized domestic or foreign securities exchange, provided that the
Participant does not otherwise participate in the Business of such corporation.


(b)    For purposes of this Agreement, “Business” means the creation,
development, manufacture, sale, promotion and distribution of vehicle
electronics, transportation components, integrated systems and modules,
electronic technology and other products and services that the Company engages
in, or is preparing to become engaged in.


(c)    The Participant agrees that, during the Participant’s employment and for
18 months after the termination of the Participant’s employment by the
Participant or by the Company for any reason, the Participant will not directly
or indirectly engage in Competition with the Company.
(d)    The Participant agrees that, during the Participant’s employment and for
18 months after the termination of the Participant’s employment by the
Participant or by the Company for any reason, the Participant will not directly
or indirectly: (i) solicit for the Participant’s benefit or the benefit of any
other person or entity, business of the same or of a similar nature to the
Business from any customer that is doing business with the Company or that did
business with the Company in the six months before the termination of the
Participant’s employment; (ii) solicit for the Participant’s benefit or the
benefit of any other person or entity from any known potential customer of the
Company, business of the same or of a similar nature to the Business; (iii)
otherwise interfere with the Business of the Company, including, but not limited
to, with respect to any relationship or agreement between the Company and any
supplier to the Company during the period of the Participant’s employment; or
(iv) solicit for the Participant’s benefit or the benefit of any other person or
entity, the employment or services of, or hire or engage, any individual who was
employed or engaged by the Company during the period of the Participant’s
employment.
(e)     The Participant acknowledges that the Company would suffer irreparable
harm if the Participant fails to comply with Paragraph 20 or 21 of this
Agreement, and that the Company would be entitled to any appropriate relief,
including money damages, equitable relief and attorneys' fees. The Participant
further acknowledges that enforcement of the covenants in Paragraph 21 is
necessary to ensure the protection and continuity of the business and goodwill
of the Company and that, due to the proprietary nature of the Business of the
Company, the restrictions set forth in Paragraph 21 are reasonable as to
geography, duration and scope.

22.Jurisdiction and Venue.
The parties agree that enforcement of this Agreement, including any legal
actions for breach of this Agreement, may only be brought in a state or federal
court located in Oakland County or Wayne County, Michigan. The parties expressly
agree that Michigan state and federal courts may properly





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






exercise personal jurisdiction over them in any such litigation, and hereby
waive any objections to personal jurisdiction and venue in: (a) any Michigan
state court located in Wayne County or Oakland County, Michigan; or (b) the
United States District Court for the Eastern District of Michigan.
23.Incorporation by Reference.
The terms of the Amended Plan are expressly incorporated herein by reference. In
the event of any conflict between this Agreement and the Amended Plan, the
Amended Plan will govern.
24.Governing Law.
This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without reference to any conflict of laws principles
thereof.
25.Severability.

If any provision of the Agreement is held unenforceable, illegal or invalid for
any reason, the unenforceability, illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement is to be construed and
enforced as if the unenforceable, illegal or invalid provision has not been
inserted, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
26.Waiver.
The waiver by the Company with respect to the Participant’s (or any other
participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
27.Binding Effect; No Third Party Beneficiaries.

This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant, and to each of our respective heirs, representatives,
successors and permitted assigns. Neither the terms of this Agreement nor the
Amended Plan shall confer any rights or remedies upon any person other than the
Company and the Participant and to each of our respective heirs,
representatives, successor and permitted assigns.



28.Amendment.
This Agreement may not be amended, modified, terminated or otherwise altered
except by the written consent of Visteon Corporation and the Participant.
29.Counterparts.
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.





--------------------------------------------------------------------------------

EXHIBIT 10.4.3








ADDENDUM TO
THE RESTRICTED STOCK UNIT GRANT AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS


Capitalized terms used but not defined in this Addendum have the meanings set
forth in the Amended Plan and/or in the Agreement.


TERMS AND CONDITIONS


This document (the “Addendum”) includes additional terms and conditions that
govern the Restricted Stock Units granted under the Amended Plan if the
Participant works and/or resides in one of the countries or jurisdictions listed
below. If the Participant is a citizen or resident of a country other than the
one in which the Participant currently is residing and/or working, transfers
employment and/or residency after the Grant Date or is considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to the Participant (or, in the event of the Participant’s relocation, the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate such relocation).
NOTIFICATIONS
This document also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Amended Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2019. Such laws are often complex and change frequently.
As a result, the Participant should not rely on the information noted in this
document as the only source of information relating to the consequences of the
Participant’s participation in the Amended Plan because the information may be
out of date by the time the Participant vests in Restricted Stock Units or sells
shares or Stock acquired under the Amended Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant currently is residing and/or working, transfers employment
and/or residency after the Grant Date or is considered a resident of another
country for local law purposes, the notifications contained herein may not apply
to the Participant.





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






European Union (“EU”) / European Economic Area (“EEA”)


Data Privacy. If the Participant resides and/or performs services in the EU/EEA,
Paragraph 12 of the Agreement shall be replaced with the following:
The Company, with its registered address at One Village Center Drive, Van Buren
Township, Michigan 48111, U.S.A., is the controller responsible for the
processing of the Participant’s personal data by the Company and the third
parties noted below.

(a)    Data Collection and Usage. Pursuant to applicable data protection laws,
the Participant is hereby notified that the Company collects, processes and uses
certain personally-identifiable information about the Participant for the
legitimate interest of implementing, administering and managing the Amended Plan
and generally administering equity awards; specifically, including the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number or other identification number, salary,
citizenship, job title, any shares of Stock or directorships held in the
Company, and details of all Restricted Stock Units, options or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Employer (“Personal Data”). In granting the Restricted Stock
Units under the Amended Plan, the Company will collect Personal Data for
purposes of allocating shares of Stock and implementing, administering and
managing the Amended Plan. The Company’s legal basis for the collection,
processing and use of Personal Data is the necessity of the processing for the
Company to perform its contractual obligations under this Agreement and the
Amended Plan and the Company’s legitimate business interests of managing the
Amended Plan, administering employee equity awards and complying with its
contractual and statutory obligations.


(b)    Stock Plan Administration Service Provider. The Company transfers
Personal Data to Fidelity Stock Plan Services, an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the Amended Plan. In the future, the Company
may select a different service provider and share Personal Data with another
company that serves in a similar manner. The Company’s service provider will
open an account for the Participant to receive and trade shares of Stock. The
Participant will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition to the Participant’s
ability to participate in the Amended Plan. The processing of Personal Data will
take place through both electronic and non-electronic means. Personal Data will
only be accessible by those individuals requiring access to it for purposes of
implementing, administering and operating the Amended Plan.


(c)    International Data Transfers. The Company and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued only a limited adequacy finding with respect
to the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. Alternatively, an appropriate level of
protection can be achieved by implementing safeguards such as the Standard
Contractual Clauses adopted by the EU Commission. Personal Data will be
transferred from the EU/EEA to the Company and onward from the Company to any of
its service providers based on the EU Standard Contractual Clauses or, if
applicable, registration with the EU-U.S. Privacy Shield program. The
Participant may request a copy of such appropriate safeguards by contacting his
or her local human resources department.


(d)    Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Amended Plan or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






longer needs Personal Data, the Company will remove it from its systems. If the
Company keeps Personal Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations.


(e)    Data Subject Rights. The Participant may have a number of rights under
data privacy laws in the Participant’s country. For example, the Participant’s
rights may include the right to (i) request access or copies of Personal Data
the Company processes, (ii) request rectification of incorrect Personal Data,
(iii) request deletion of Personal Data, (iv) place restrictions on processing
of Personal Data, (v) lodge complaints with competent authorities in the
Participant’s country, and/or (vi) request a list with the names and addresses
of any potential recipients of Personal Data. To receive clarification regarding
the Participant’s rights or to exercise the Participant’s rights, the
Participant may contact his or her local human resources department.
Brazil


Form of Settlement. Unless otherwise determined by the Committee, the Restricted
Stock Units shall be settled in the form of a cash payment.
Labor Law Acknowledgment. The Participant agrees that (i) the benefits provided
under the Agreement and the Amended Plan are the result of commercial
transactions unrelated to the Participant’s employment; (ii) the Agreement and
the Amended Plan are not part of the terms and conditions of the Participant’s
employment; and (iii) the income from the vesting of the Restricted Stock Units,
if any, is not part of the Participant’s remuneration from employment.


Compliance with Law. By participating in the Amended Plan, the Participant
agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Restricted Stock Units and
any cash payment made under the Amended Plan.
Bulgaria
No country-specific provisions.


Canada


Form of Settlement. Notwithstanding anything to the contrary in the Agreement or
the Amended Plan, the Restricted Stock Units shall be settled only in shares of
Stock (and may not be settled in cash).
English Language Consent. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Les parties reconnaissent avoir
expressément souhaité que la convention, ainsi que tous les documents, avis et
procédures judiciarise, exécutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.
Data Privacy. The following provision supplements Paragraph 12 of the Agreement:


The Participant hereby authorizes the Company and the Company’s representatives
to discuss and obtain all relevant information from all personnel, professional
or non-professional, involved in the administration of the Amended Plan. The
Participant further authorizes the Company, the Employer and its other
Subsidiaries or Affiliates to disclose and discuss the Amended Plan with





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






their advisors. The Participant further authorizes the Company, the Employer and
any other Subsidiary or Affiliate to record such information and to keep such
information in the Participant’s employee file.
China
Terms and Conditions
Form of Settlement. Unless otherwise determined by the Committee, the Restricted
Stock Units shall be settled in the form of a cash payment.
France
Type of Grant. The Restricted Stock Units are not granted as “French-qualified”
awards and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 and seq. of the French Commercial Code, as amended.
English Language. The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.
Germany
No country-specific provisions.
Hungary
No country-specific provisions.
India
No country-specific provisions.
Japan
No country-specific provisions.
Mexico
Commercial Relationship. The Participant expressly recognizes that the
Participant’s participation in the Amended Plan and the Company’s grant of the
Restricted Stock Units does not constitute an employment relationship between
the Participant and the Company. The Participant has been granted the Restricted
Stock Units as a consequence of the commercial relationship between the Company
and the Company’s Subsidiary in Mexico that employs the Participant
(“Visteon-Mexico”) and Visteon-Mexico is the Participant’s sole employer. Based
on the foregoing, (a) the Participant expressly recognizes the Amended Plan and
the benefits the Participant may derive from the Participant’s participation in
the Amended Plan does not establish any rights between the Participant and
Visteon-Mexico, (b) the





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






Amended Plan and the benefits the Participant may derive from the Participant’s
participation in the Amended Plan are not part of the employment conditions
and/or benefits provided by Visteon-Mexico, and (c) any modifications or
amendments of the Amended Plan by the Company, or a termination of the Amended
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with Visteon-Mexico.
Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that the Participant’s participation in the Amended Plan is a
result of the discretionary and unilateral decision of the Company, as well as
the Participant’s free and voluntary decision to participate in the Amended Plan
in accordance with the terms and conditions of the Amended Plan, the Agreement
and this Addendum. As such, the Participant acknowledges and agrees that the
Company may, in its sole discretion, amend and/or discontinue the Participant’s
participation in the Amended Plan at any time and without any liability. The
value of the Restricted Stock Units is an extraordinary item of compensation
outside the scope of the Participant’s employment contract, if any. The
Restricted Stock Units are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of
Visteon-Mexico.
Portugal
English Language. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepts and agrees with the terms and conditions established in the Amended Plan
and the Agreement. O Participante, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e do Contrato.
Romania
No country-specific provisions.
Russia
Transaction Outside of Russia. The Participant understands that accepting the
Restricted Stock Units and the terms and conditions of the Agreement will result
in a contract between the Participant and the Company completed in the United
States and that the Agreement is governed by U.S. law. The Participant
understands and acknowledges that any shares of Stock issued under the Amended
Plan shall be delivered to the Participant through a brokerage account
maintained outside Russia. The Participant understands that the Participant may
hold shares of Stock in a brokerage account outside Russia; however, in no event
will shares of Stock issued to the Participant and/or share certificates or
other instruments be delivered to the Participant in Russia. The Participant
acknowledges and agrees that the Participant is not permitted to sell or
otherwise transfer the shares of Stock directly to other Russian legal entities
or individuals. Finally, the Participant acknowledges and agrees that the
Participant may sell or otherwise transfer the shares of Stock only outside
Russia.
Securities Law Information. The Agreement, including these specific provisions
for Russia, the Amended Plan and other incidental communication materials
distributed in connection with the Amended Plan do not constitute advertising or
an offering of securities in Russia. Absent any requirement under Russian law,
the issuance of shares of Stock pursuant to the Amended Plan has not and will
not be registered in





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






Russia; hence, the shares of Stock described in any plan-related documents may
not be used for offering or public circulation in Russia.
Slovakia
No country-specific provisions.
South Korea
No country-specific provisions.





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






Spain
Acknowledgement of Discretionary Nature of the Amended Plan; No Vested Rights.


In accepting the grant of Restricted Stock Units, the Participant acknowledges
that he or she consents to participation in the Amended Plan and has received a
copy of the Amended Plan.


The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion granted Restricted Stock Units under the Amended Plan to
individuals who may be employees of the Company or its Subsidiaries or
Affiliates throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its Subsidiaries or
Affiliates on an ongoing basis. Consequently, the Participant understands that
the Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Stock acquired upon vesting of the
Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Subsidiaries or Affiliates) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that this grant would not be made to the Participant but for the
assumptions and conditions referenced above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, the grant of the
Restricted Stock Units shall be null and void.


The Participant understands and agrees that, as a condition of the grant of the
Restricted Stock Units, the Participant’s termination of employment for any
reason (including the reasons listed below) will automatically result in the
loss of the Restricted Stock Units to the extent the Restricted Stock Units have
not vested as of date that the Participant ceases active employment. In
particular, unless otherwise provided in the Agreement, the Participant
understands and agrees that any unvested Restricted Stock Units as of the date
the Participant ceases active employment will be forfeited without entitlement
to the underlying shares of Stock or to any amount of indemnification in the
event of the termination of employment by reason of, but not limited to,
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
dismissal on objective grounds, whether adjudged or recognized to be with or
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer and
under Article 10.3 of the Royal Decree 1382/1985. The Participant acknowledges
that the Participant has read and specifically accepts the conditions referred
to in the Agreement regarding the impact of a termination of employment on the
Participant’s Restricted Stock Units.
Taiwan
Securities Law Information. The Restricted Stock Units and any shares of Stock
to be issued pursuant to the Amended Plan are available only for employees. The
grant of Restricted Stock Units is not a public offer of securities by a
Taiwanese company.
Thailand
No country-specific provisions.
Tunisia





--------------------------------------------------------------------------------

EXHIBIT 10.4.3






Form of Settlement. Unless otherwise determined by the Committee, the Restricted
Stock Units shall be settled in the form of a cash payment.
United Kingdom
Withholding of Taxes. Without limitation to Paragraph 6 of the Agreement, the
Participant hereby agrees that the Participant is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company, the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant also hereby agrees to indemnify and keep indemnified the Company and
the Employer against any Tax-Related Items that they are required to pay or
withhold on the Participant’s behalf or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant may not be able to indemnify the Company or the Employer
for the amount of any income tax not collected from or paid by the Participant,
as it may be considered a loan. In this case, the amount of any income tax not
collected within 90 days after the end of the U.K. tax year in which the event
giving rise to the Tax-Related Items occurs may constitute an additional benefit
to the Participant on which additional income tax and national insurance
contribution may be payable. The Participant understands that the Participant
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company and/or the Employer for the value of any employee
national insurance contribution due on this additional benefit, which may be
recovered from the Participant’s by the Company or the Employer by any of the
means referred to in Paragraph 6 of the Agreement.
Exclusion of Claim. The Participant hereby acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to Restricted Stock Units, whether or not as a result of
termination of employment (whether such termination is in breach of contract or
otherwise), or from the loss of diminution in value of the Restricted Stock
Units. Upon the grant of the Restricted Stock Units, the Participant shall be
deemed to have waived irrevocably such entitlement.









